                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DERWIN GERRARD HARRIS,                      )
  Plaintiff,                                )
             v.                             )         1:18-CV-378
                                            )
KATY POOLE, et al.,                         )
  Defendants.                               )

                                        ORDER

      Defendant Grewal moves to dismiss the complaint. Doc. 21. The Magistrate

Judge recommended that the motion be granted in part and denied in part. Doc. 36. The

plaintiff objected to the extent the Magistrate Judge recommended the motion be granted.

Doc. 40. After de novo consideration, the Court adopts the opinion of the Magistrate

Judge. The arguments raised in the objections do not undermine the Magistrate Judge's

analysis or conclusion.

      For the reasons stated by the Magistrate Judge, it is ORDERED that Defendant

Grewal’s Motion to Dismiss, Doc. 21, is GRANTED IN PART AND DENIED IN

PART; that Plaintiff’s § 1983 deliberate indifference claim against Defendant Grewal

may proceed; and that any state-law medical malpractice claim or other claims asserted in

the complaint against Defendant Grewal are DISMISSED.

      Motions for summary judgment, Docs. 42, 43, 47, remain under advisement.

      This the 9th day of July, 2019.

                                         _______________________________
                                         UNITED STATES DISTRICT JUDGE
